[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 07-11973                   February 15, 2008
                             Argument Calendar              THOMAS K. KAHN
                         ________________________                 CLERK

                     D. C. Docket No. 04-02939-CV-HS-E

LAURA CLEMONS,

                                                            Plaintiff-Appellant,

                                    versus

ALABAMA DEPARTMENT OF HUMAN RESOURCES,
WILLIAM FULLER,
Former Commissioner, in his official
and individual capacity,
COMMISSIONER PAGE WALLEY,
in his official capacity,

                                                         Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________
                             (February 15, 2008)

Before Black, Carnes and Cox, Circuit Judges.

PER CURIAM:
      Laura Clemons appeals the district court’s grant of summary judgment in

favor of Appellees on her Title VII retaliation and race discrimination claims.

After carefully reviewing the record and the parties’ briefs and having heard oral

argument, we discern no reversible error.

      As to her retaliation claim, Clemons failed to establish a causal connection

between her protected activity under Title VII and any alleged adverse

employment action. Thus, the district court did not err in determining Clemons

failed to make out a prima facie case of retaliation. Similarly, the district court did

not err in concluding Clemons failed to establish a prima facie case of race

discrimination.

      AFFIRMED.




                                           2